DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
The preliminary amendment filed 07/25/2019 has been entered.  Claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCardle et al. (US 20160288305 A1).
Regarding claims 1 and 5-6, McCardle et al. a discloses pneumatic tool (210 [0098], fig. 14), comprising: a motor (250, [0100]); a drive mechanism connected to the motor (250); the drive mechanism comprising a drive bar (90/290) connected to a piston (232, fig. 22), the drive bar adapted to drive the piston in a linear direction; a cylinder (220) filled with high pressure gas; wherein the piston (232) is housed in the cylinder (220) and adapted to reciprocate within the cylinder (figs. 22-25); 
the piston (232) connected to a striking member (290) adapted to strike a workpiece; wherein the drive mechanism further comprises a plurality of latching members (320, [0106-0107], fig. 25) adapted to be in contact with and lock the drive bar (290), wherein the plurality of latching members is symmetrically disposed on both sides of a central axis of the drive bar (fig. 25); wherein the drive bar is formed with a plurality of rows of teeth arranged in parallel; wherein the plurality of latching members are adapted to respectively engage one of the plurality of rows of teeth ([0106-0107], fig. 25).
Regarding claim 7, McCardle et al. a discloses the drive mechanism structure (90/290) further comprises an actuator (310/controller) adapted to be manually operated by a user, the actuator is connected to the plurality of latching members to cause each of the plurality of latching members to be adapted to move from a released position to a locked position ([0106-0109, 0132-0133], figs. 19-25).
Regarding claims 8-12, McCardle et al. a discloses the drive mechanism (90/290) structure further comprises an electronic device (310/controller) connected to the plurality of latching members; the electronic device is adapted to lock the plurality of latching members to prevent the latter from moving, wherein the electronic device is a solenoid (310), wherein the electronic device is connected to the plurality of latching members by a locking device (312/314), wherein each of the plurality of latching members is adapted to move between a released position and a locked position; the locking member comprises wherein a locking member is adapted to be locked by the electronic device; the locking member is adapted to move in a direction different from a direction of movement of the plurality of latching members to lock or unlock the plurality of latching members, wherein the direction of movement of the plurality of latching members are the same; the locking member is adapted to move in a direction perpendicular to the direction of movement of the plurality of latching members to lock or unlock the plurality of latching members ([0106-0109, 0132-0133], figs. 19-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardle et al. (US 20160288305 A1) in view of Leimbach et al. (US 20090090759 A1) and further in view of AKIBA (US 20190366527 A1).
Regarding claims 2-4,  McCardle et al. fails to disclose the plurality of latching members are configured to move independently of one another, the plurality of latching members are configured to be staggered relative to each other along a longitudinal direction of the drive bar, wherein each of the plurality of latching members is connected to a separate resilient member.
Leimbach et al. teaches fastener driving tool (10) having a plurality of latching members (100/120) are configured to move independently of one another [0075, 0078, 0085-0086], the plurality of latching members are configured to be staggered relative to each other along a longitudinal direction of the drive bar, wherein one of the plurality of latching members is connected to a separate resilient member (122, [0085-0093]).
AKIBA teaches fastener driving tool (1) having a plurality of latching members (473/9) configured to move independently of one another [0039-0040, 0045, 0059-0061, 0067-0071, 0074-0076, 0081-0087, 0092-0093 ], the plurality of latching members are configured to be staggered relative to each other along a longitudinal direction of the drive bar (figs. 1-10), wherein each of the plurality of latching members is connected to a separate resilient member (91, [0067-0070, 0086-0087], figs. 1-5).
Given the suggestion and teachings of McCardle et al. to have a driver latching mechanism with a plurality of latching members, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the plurality of latching members are configured to move independently of one another, the plurality of latching members are configured to be staggered relative to each other along a longitudinal direction of the drive bar, wherein each of the plurality of latching members is connected to a separate resilient member for helping guide the guide the driver, having a blocking/latching member located closer to the nose and/or for safety blocking purposes to prevent accidental firing as taught by Leimbach et al. and further taught and evidenced by AKIBA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F LONG/Primary Examiner, Art Unit 3731